DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Geurts et al. (US20180186223, hereinafter “Geurts”) in view of Nania et al. (US8459729, hereinafter “Nania”) and further in view of Bergmiller (EP1745965A2).
Regarding claim 1, Geurts discloses a wind deflector assembly (Fig.2, Paragraph 24) intended for use in front of a roof opening (3; Fig. 1, Paragraph 24) of an open roof construction (Fig. 1) for a vehicle (1; Fig. 1), the open roof construction comprising a stationary part (2; Fig. 1, Paragraph 24) and a panel (4; Fig. 1, Paragraph 24) capable of closing the roof opening (Paragraph 24) and at least partly opening it, the wind deflector assembly being configured to move between a retracted position (Fig. 4, Abstract and Paragraphs 5, 21, and 24) and an extended position (Fig. 3, Abstract and Paragraphs 5, 21, and 24) above the roof opening (Fig. 1), the wind deflector assembly comprising: an elongated member (6; Fig. 1, Paragraph 25) having opposite ends, 10a wind deflector member (7; Fig. 1, Paragraph 25) which extends in a transverse direction of the vehicle and which is connected at an upper end to the elongated member and at an opposite lower end to the stationary part, a pair of wind deflector arms (5; Fig. 1, Paragraph 
However, Geurts is silent to:
a pair of springs wherein a spring is connected to the second end of each wind deflector arm, the springs being 20configured to bias the wind deflector assembly in a rearward longitudinal direction,
the first leg extending between the wind deflector arm and the stationary part so as to urge the wind deflector arm towards the extended position in cooperation with the second leg,
a second 35end of the first leg is pivotally connected with regard to the stationary part, and 13 wherein the first leg is the only biasing connection of the biasing device extending between the stationary part and the wind deflector arm.
In claim 1, Nania teaches a pair of springs (30; Fig. 1, Col. 6 lines 65-67 and Col. 7 lines 1-3) wherein a spring is connected to the second end of each wind deflector arm, the springs being 20configured to bias the wind deflector assembly in a rearward longitudinal direction,
As to claim 1, Bergmiller teaches wherein a second end of the first leg (40) is pivotally connected (42; Figs 1-2) with regard to the stationary part (26); and the first leg (40; Figs. 1-2) extending between the wind deflector arm (20; Figs. 1-2) and the stationary part (26; Figs. 1-2) so as to urge the wind deflector arm towards the extended position in cooperation with the second leg,
For claim 1, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the wind deflector assembly by adding pair of springs to bias in the wind deflector assembly in a rearward longitudinal direction as taught by Nania, and a stationary part for the first leg to pivotally connect to as taught by Bergmiller.  Doing so, allows for improved efficiency in the operation of the wind deflector assembly.
Regarding claim 2, Geurts in view of Nania and Bergmiller discloses the wind deflector assembly according to claim 1, wherein the first leg (Geurts - 12) at the second end comprises a convex part (Geurts - 13; Fig. 4), which forms part of a pivotal connection to the stationary part (Bergmiller - 26; Figs. 1-2).  
Regarding claim 6, Geurts in view of Nania and Bergmiller discloses the wind deflector assembly according to claim 1, wherein the first leg (Geurts - 12; Fig. 3) is equipped at a second end (Geurts - at 13 on Fig. 4) with a separate part having a convex shape.
Regarding claim 8, Geurts in view of Nania and Bergmiller further discloses the wind deflector assembly according to claim 1, wherein the pivotal connection between the first leg and the stationary part is formed by a hinge construction (Bergmiller - 42; Fig. 2).  

Allowable Subject Matter
Claim 3 and (depending claims 4-5 and 7 being dependent on claim 3) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to dependent claim 3, prior art of record does not teach, suggest, or render obvious the total combination of recited structures, including:  a wind deflector assembly with a concave sliding bearing attached to the stationary part.
Claim 9 and (depending claims 10-11 being dependent on claim 9) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to dependent claim 9, prior art of record does not teach, suggest, or render obvious the total combination of recited structures, including:  an auxiliary part extending from the wind deflector arm and with a movable end stop configured to engage the auxiliary part.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Driessen (US9902246) teaches the use of springs to bias the wind deflector assembly in a rearward longitudinal direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612